UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General Municipal Money Market Fund August 31, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments101.9% Rate (%) Date Amount ($) Value ($) Alabama1.9% Alabama Building Renovation Finance Authority, Building Renovation Revenue, Refunding 4.00 9/1/15 1,640,000 1,640,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.04 9/7/15 5,000,000 a 5,000,000 University of Alabama Board of Trustees, HR (University of Alabama at Birmingham) (LOC; Bank of America) 0.01 9/7/15 9,750,000 a 9,750,000 Arizona.9% Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.04 9/7/15 7,600,000 a 7,600,000 Arkansas.6% Arkansas Development Finance Authority, MFHR (Capri Apartments Project) (LOC; FHLB) 0.06 9/7/15 5,200,000 a 5,200,000 California2.2% California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 0.10 9/7/15 2,615,000 a 2,615,000 California Pollution Control Financing Authority, SWDR (Sierra Pacific Industries Project) (LOC; Wells Fargo Bank) 0.06 9/7/15 16,000,000 a 16,000,000 Colorado7.6% Branch Banking and Trust Co. Municipal Trust (Series 2027) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 9/7/15 10,070,000 a,b,c 10,070,000 RBC Municipal Products Inc. Trust (Series E-25) (City and County of Denver, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.04 9/7/15 9,000,000 a,b,c 9,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.04 9/7/15 38,065,000 a 38,065,000 Utah Housing Corporation, SFMR (Liquidity Facility; JPMorgan Chase Bank) 0.11 9/7/15 6,925,000 a 6,925,000 Connecticut1.4% East Windsor, GO Notes, BAN 1.25 1/28/16 6,190,000 6,213,844 Manchester, GO Temporary Notes 1.25 2/23/16 5,632,000 5,657,935 District of Columbia.9% Metropolitan Washington Airports Authority, Dulles Toll Road Revenue, CP (LOC; JPMorgan Chase Bank) 0.07 11/5/15 8,000,000 8,000,000 Florida9.2% Branch Banking and Trust Co. Municipal Trust (Series 2042) (Collier County School Board, COP, Refunding (Master Lease-Purchase Agreement)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 9/7/15 9,000,000 a,b,c 9,000,000 Branch Banking and Trust Co. Municipal Trust (Series 2057) (Miami-Dade County, Aviation Revenue (Miami International Airport)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.05 9/7/15 10,040,000 a,b,c 10,040,000 Broward County Health Facilities Authority, Revenue (Henderson Mental Health Center, Inc. Project) (LOC; Northern Trust Company) 0.05 9/7/15 1,300,000 a 1,300,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.05 9/7/15 13,030,000 a 13,030,000 Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.18 12/10/15 4,905,000 4,905,000 Gainesville, Utilities System Revenue, CP 0.09 9/17/15 6,000,000 6,000,000 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.04 9/21/15 5,000,000 5,000,000 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.04 10/6/15 5,000,000 5,000,000 Miami-Dade County, Aviation Revenue (Miami-Dade International Airport) (Eagle Series 2013-0016) (Liquidity Facility; Citibank NA) 0.05 9/7/15 11,500,000 a,b,c 11,500,000 Palm Beach County, Revenue (Henry Morrison Flagler Project) (LOC; Northern Trust Company) 0.03 9/7/15 500,000 a 500,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.12 10/9/15 8,000,000 8,000,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.08 12/11/15 3,000,000 3,000,000 Illinois2.0% DuPage County, Revenue (The Morton Arboretum Project) (LOC; Northern Trust Company) 0.02 9/7/15 7,000,000 a 7,000,000 Illinois Development Finance Authority, Revenue (McCormick Theological Seminary Project) (LOC; Northern Trust Company) 0.04 9/7/15 4,500,000 a 4,500,000 Illinois Development Finance Authority, Revenue (Presbyterian Homes Two Arbor Lane Project) (LOC; Northern Trust Company) 0.03 9/7/15 5,000,000 a 5,000,000 Southwestern Illinois Development Authority, Revenue (Deli Star Ventures Project) (LOC; Bank of Montreal) 0.40 9/7/15 275,000 a 275,000 Indiana.3% Crawfordsville, MFHR (Autumn Woods Phase II Apartments) (LOC; FHLB) 0.18 9/7/15 740,000 a 740,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; PNC Bank NA) 0.12 9/7/15 2,165,000 a 2,165,000 Kansas.5% Wichita, GO Temporary Notes 0.30 10/15/15 4,165,000 4,165,185 Kentucky.1% Lexington-Fayette Urban County Government, Revenue, Refunding (Liberty Ridge) (LOC; FHLB) 0.27 9/7/15 500,000 a 500,000 Louisiana7.3% Ascension Parish, Revenue (BASF Corporation Project) 0.08 9/7/15 10,000,000 a 10,000,000 Ascension Parish, Revenue (BASF Corporation Project) 0.08 9/7/15 2,500,000 a 2,500,000 Ascension Parish, Revenue, CP 0.15 11/20/15 5,000,000 5,000,000 Caddo-Bossier Parishes Port Commission, Revenue (Oakley Louisiana, Inc. Project) (LOC; Bank of America) 0.12 9/7/15 2,380,000 a 2,380,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.01 9/1/15 19,500,000 a 19,500,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.01 9/7/15 20,000,000 a 20,000,000 Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; JPMorgan Chase Bank) 0.11 9/7/15 1,800,000 a 1,800,000 Maryland1.2% Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.03 9/9/15 10,000,000 10,000,000 Massachusetts4.4% Massachusetts Development Finance Agency, Revenue (Checon Corporation Issue) (LOC; Bank of America) 0.15 9/7/15 2,250,000 a 2,250,000 University of Massachusetts Building Authority, Project Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.02 9/7/15 20,000,000 a 20,000,000 University of Massachusetts Building Authority, Revenue, Refunding (Liquidity Facility; Wells Fargo Bank) 0.02 9/7/15 14,990,000 a 14,990,000 Michigan.5% Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.09 9/1/15 4,470,000 a 4,470,000 Minnesota1.4% Metropolitan Council (Minneapolis-Saint Paul Metropolitan Area) GO Wastewater Revenue 5.00 3/1/16 2,000,000 2,047,162 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 12/1/15 5,000,000 5,009,821 North Saint Paul-Maplewood-Oakdale Independent School District Number 622, GO Aid Anticipation Certificates of Indebtedness 2.00 9/15/15 2,000,000 2,001,425 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.20 9/7/15 2,640,000 a 2,640,000 Missouri4.6% Bridgeton Industrial Development Authority, Private Activity Revenue (Formtek Metal Processing, Inc. Project) (LOC; Bank of America) 0.17 9/7/15 2,425,000 a 2,425,000 RBC Municipal Products Inc. Trust (Series E-40) (Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 9/7/15 10,000,000 a,b,c 10,000,000 RBC Municipal Products Inc. Trust (Series E-47) (Missouri Health and Educational Facilities Authority, Health Facilities Revenue (BJC Health System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 9/7/15 25,000,000 a,b,c 25,000,000 Saint Louis Industrial Development Authority, MFHR (Minerva Place Apartments) (LOC; FHLMC) 0.04 9/7/15 1,530,000 a 1,530,000 New Hampshire2.9% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.02 9/1/15 3,725,000 a 3,725,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.02 9/1/15 13,775,000 a 13,775,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.02 9/1/15 6,800,000 a 6,800,000 New Jersey3.0% Bloomfield Township, GO Notes, BAN 1.50 1/15/16 3,325,000 3,338,308 Jersey City, GO Notes (BAN, Real Property Tax Appeal Notes and Special Emergency Notes) 1.00 12/11/15 5,000,000 5,006,781 New Brunswick, GO Notes, BAN 2.00 6/8/16 9,000,000 9,096,102 Pennsauken Township, GO Notes, BAN 1.00 6/23/16 6,000,000 6,016,836 Seaside Heights Borough, GO Notes, BAN (Electric Utility, General Improvement and Water/Sewer Utility) 1.25 1/28/16 2,047,752 2,055,180 New York11.5% Chautauqua County Industrial Development Agency, Civic Facility Revenue (The Gerry Homes Project) (LOC; HSBC Bank USA) 0.20 9/7/15 7,970,000 a 7,970,000 Ithaca, GO Notes, BAN 1.00 2/19/16 9,000,000 9,024,978 Metropolitan Transportation Authority, Transportation Revenue, BAN 0.50 3/1/16 10,000,000 10,011,648 Metropolitan Transportation Authority, Transportation Revenue, BAN 0.50 3/1/16 5,000,000 5,004,981 New York City, GO Notes 3.00 8/1/16 4,000,000 4,100,443 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.02 9/1/15 5,000,000 a 5,000,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.01 9/7/15 5,400,000 a 5,400,000 New York State Thruway Authority, Local Highway and Bridge Service Contract Revenue 5.00 4/1/16 890,000 914,483 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Trust) 0.07 9/7/15 5,035,000 a 5,035,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.17 9/7/15 44,600,000 a 44,600,000 North Carolina1.5% Guilford County Industrial Facilities and Pollution Control Financing Authority, IDR (Anco-Eaglin Project) (LOC; Branch Banking and Trust Co.) 0.17 9/7/15 2,460,000 a 2,460,000 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.02 9/7/15 10,000,000 a 10,000,000 North Dakota.6% North Dakota Rural Water Finance Corporation, Public Projects Construction Notes 1.00 4/1/16 4,750,000 4,769,295 Ohio2.9% Blue Ash, EDR (Ursuline Academy of Cincinnati Project) (LOC; PNC Bank NA) 0.02 9/7/15 800,000 a 800,000 Franklin County, Industrial Development Revenue (Ohio Girl Scout Council Project) (LOC; PNC Bank NA) 0.38 9/7/15 175,000 a 175,000 Hamilton County, Hospital Facilities Revenue (Beechwood Home Project) (LOC; PNC Bank NA) 0.05 9/7/15 600,000 a 600,000 Ohio, GO Notes (Common Schools) 0.01 9/7/15 800,000 a 800,000 Ohio, GO Notes (Conservation Projects) 5.00 3/1/16 2,700,000 2,765,045 Ohio Air Quality Development Authority, Revenue (Ohio Valley Electric Corporation Project) (LOC; Bank of Nova Scotia) 0.02 9/7/15 400,000 a 400,000 Ohio State University, General Receipts Revenue 0.01 9/7/15 800,000 a 800,000 Ohio Water Development Authority, Revenue, Refunding (TimkenSteel Project) (LOC; Northern Trust Company) 0.01 9/7/15 900,000 a 900,000 Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; JPMorgan Chase Bank) 0.08 9/7/15 125,000 a 125,000 Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 10,900,000 10,901,308 Union Township, GO Notes, BAN (Various Purpose) 1.50 9/8/16 6,500,000 6,561,230 Oklahoma.1% Tulsa, GO Notes 5.00 10/1/15 1,000,000 1,003,989 Oregon.5% Oregon School District, GO Notes (School Improvement Bonds) 4.00 9/1/15 4,155,000 4,155,000 Pennsylvania4.0% Adams County Industrial Development Authority, Revenue (The Brethren Home Community Project) (LOC; PNC Bank NA) 0.02 9/7/15 2,800,000 a 2,800,000 Beaver County Industrial Development Authority, EIR (BASF Corporation Project) 0.08 9/7/15 3,200,000 a 3,200,000 Jackson Township Industrial Development Authority, Revenue (Everlast Roofing, Inc. Project) (LOC; M&T Trust) 0.22 9/7/15 2,800,000 a 2,800,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.17 9/7/15 13,500,000 a 13,500,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.11 9/7/15 8,200,000 a 8,200,000 Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 0.12 9/7/15 3,125,000 a 3,125,000 South Carolina3.1% Oconee County School District, GO Notes 5.00 3/1/16 4,000,000 4,095,302 Saxe Gotha-Lexington Public Facilities Corporation, Revenue, BAN 1.00 5/17/16 4,150,000 4,165,472 South Carolina Association of Governmental Organizations, COP 1.50 4/14/16 18,000,000 18,144,317 Tennessee4.2% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.02 9/7/15 32,500,000 a 32,500,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.06 9/7/15 2,045,000 a 2,045,000 Hendersonville Industrial Development Board, MFHR (Windsor Park Project) (LOC; FNMA) 0.03 9/7/15 770,000 a 770,000 Texas16.7% Clear Creek Independent School District, GO Notes, Refunding (LOC; Permanent School Fund Guarantee Program) 5.00 2/15/16 5,130,000 5,242,412 Cypress-Fairbanks Independent School District, GO Notes, Refunding (LOC; Permanent School Fund Guarantee Program) 5.00 2/15/16 1,365,000 1,394,977 Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.07 9/10/15 7,405,000 7,405,000 Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.07 9/17/15 7,090,000 7,090,000 Deer Park Independent School District, GO Notes, Refunding 3.00 2/15/16 2,705,000 2,739,651 El Paso County, Water and Sewer Revenue, CP (Liquidity Facility; Bank of America) 0.04 9/1/15 10,000,000 10,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.10 11/19/15 10,000,000 10,000,000 Houston, CP (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.10 11/5/15 5,000,000 5,000,000 Panhandle Independent School District, GO Notes, Refunding 3.00 2/15/16 2,590,000 2,622,945 Port Arthur Navigation District Industrial Development Corporation, Exempt Facilities Revenue (Air Products Project) 0.01 9/1/15 1,600,000 a 1,600,000 Port of Port Arthur Navigation District, Revenue (BASF Corporation Project) 0.08 9/7/15 5,300,000 a 5,300,000 Port of Port Arthur Navigation District, Revenue, CP 0.15 11/20/15 10,000,000 10,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.01 9/7/15 13,700,000 a 13,700,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.02 9/7/15 7,000,000 a 7,000,000 San Antonio Independent School District, CP (Liquidity Facility; Royal Bank of Canada) 0.06 9/9/15 4,050,000 4,050,000 San Antonio Independent School District, CP (Liquidity Facility; Royal Bank of Canada) 0.07 10/5/15 4,050,000 4,050,000 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.03 9/7/15 17,000,000 a 17,000,000 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Mizuho Bank, Ltd.) 0.01 9/7/15 5,000,000 a 5,000,000 Texas Public Finance Authority, CP 0.02 9/14/15 2,800,000 2,800,000 University of North Texas, University Revenue, CP 0.05 9/14/15 17,000,000 17,000,000 Wichita Falls Independent School District, GO Notes 2.00 2/1/16 1,880,000 1,894,266 Utah.6% Utah Housing Corporation, SFMR (Liquidity Facility; JPMorgan Chase Bank) 0.11 9/7/15 5,020,000 a 5,020,000 Virginia.3% Emporia Industrial Development Authority, IDR (Toll VA III, L.P. Project) (LOC; Bank of America) 0.14 9/7/15 2,305,000 a 2,305,000 Washington.4% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.09 9/7/15 3,315,000 a 3,315,000 Wisconsin2.6% Manitowoc Community Development Authority, Housing Revenue (Southbrook Manor Project) (LOC; FHLB) 0.07 9/7/15 2,185,000 a 2,185,000 Middleton, Note Anticipation Notes 1.50 12/15/15 4,000,000 4,000,000 Milwaukee Area Technical College District, GO Promissory Notes 1.00 12/1/15 5,400,000 5,409,666 Milwaukee Area Technical College District, GO Promissory Notes 2.00 6/1/16 3,150,000 3,186,855 Milwaukee Redevelopment Authority, IDR (Fred Usinger, Inc. Project) (LOC; Bank of Montreal) 0.22 9/7/15 770,000 a 770,000 PMA Levy and Aid Anticipation Notes Program, Note Participations 1.00 10/23/15 6,000,000 6,006,394 Total Investments (cost $859,423,236) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, these securities amounted to $84,610,000 or 10.0% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 859,423,236 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc. By: /s/ Bradley J.
